DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Response to Amendment
Claims 1-3, 5-6, and 8-22 are pending. Claims 1, 3, 8, and 11 are currently amended. Claims 14-22 were previously withdrawn. Claims 4, 7, and 23-27 are cancelled.
In response to the amendment, filed 09/27/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 07/15/2022:
Drawings and claim objections
Claim rejections under 35 U.S.C. 112(b)

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
Claim 3 is labeled as “Previously presented,” however the claim has been amended and should be indicated as “Currently amended”.
Claim 13 recites “the applied polymer ply of powder or filament” which should read “the applied polymer ply of powder or filaments” for consistency of the claim language.
Appropriate correction to the above issues is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the total area" in line 6.  There is insufficient antecedent basis for this limitation in the claim. A total area has not been defined by the claim.
Claim 1 recites the limitation “the melted points” in line 8. There is insufficient antecedent basis for this limitation in the claim. Melted points have not previously been defined by the claim, and since the claim requires selective local heating above a sintering or melting temperature, it is not required for any of the points/sections to be melted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ederer et al., US 2017/0355137 A1 (of record) in view of Wirth et al., EP 1412684 B2 (of record). A WIPO machine translation of Wirth has been made of record and is referred to herein.

Regarding claim 1, Ederer teaches a 3D hot-melt printing process for producing a three-dimensional product (method of producing 3D moulded parts [0070], [0180]) from a polymer powder or from polymer filaments (from particulate material such as polyamide powder [0041], [0070]): 
Wherein the three-dimensional product is built up layer-by-layer by applying a polymer ply of powder or filaments over an existing surface (particulate material is applied onto a construction field in a defined layer, the process steps are repeated [0070]), followed by selective local heating of predetermined points of the polymer ply of powder or filaments only in partial sections of the total area of the polymer ply of powder or filaments above a sintering or melting temperature, fusing the melted points with the existing surface (sintering step leads to selective solidification of the areas printed with (selectively applied) absorber at a sintering temperature above the melting temperature of the powder [0070]);
Wherein the polymer ply of powder or filaments is preheated in the partial sections of the total area of the polymer ply of powder or filaments prior to the selective local heating of the predetermined points to a sintering or melting temperature (first heating step is conducted where the layer, including the partial sections, is heated to a basic temperature [0070], [0084], [0180]) to a temperature with a predetermined difference to the sintering or melting temperature by IR radiation (first heating step heats the newly applied layer to the basic temperature which is within the sintering window [0070], [0084], [0099]; regarding the basic temperature and temperature band see [0049], [0067]; radiation wavelength range from 1-20 μm [0091]); and
Wherein heating is carried out by near IR radiation using an apparatus comprising IR radiators ([0070], [0091], [0119]-[0120], [0129]-[0130]), with a radiation density maximum in the wavelength range between 0.77 and 1.2 μm ([0070], [0119]-[0120], [0129]-[0130]). 
Ederer teaches any suitable means may be used as the source of IR radiation or heat which scans the layer ([0091], [0151]), but Ederer is silent as to the selective local heating of predetermined points (above a sintering or melting temperature) being accomplished by a scanning laser beam. 
Wirth teaches use of a laser for heating because lasers emit a discrete or monochromatic spectrum ([0015]), and thus the wavelength can be optimally adapted to the optical properties of the body to be heated since the radiation intensity is emitted substantially at a single wavelength ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sintering/melting heating means taught by Ederer to use a scanning laser beam so that the discrete spectrum could be maintained and the wavelength could be optimally adapted to the optical properties of the body to be heated, as taught by Wirth.
Ederer discloses local heating above the sintering or melting temperature is carried out by near IR radiation, and Ederer describes an embodiment where preheating is done by an emitter with a wavelength of 3-8 μm ([0070]). Ederer does not explicitly disclose the preheating is also carried out specifically using near IR radiation in the claimed range.
However, Ederer teaches that the specific wavelength or wavelength spectrum of the lamp(s) should be adapted to the respective particulate material used, among other process parameters ([0110]), and the source(s) of radiation/heat may emit infrared radiation from 1-20 μm ([0091]). Ederer discloses specific configurations where each of the heating elements is disclosed as having a wavelength range within or overlapping the claimed range ([0119]-[0120], [0129]-[0130]). 
Since Ederer describes multiple embodiments where each of the heating devices which could perform the preheating is configured to emit near IR radiation in the claimed range or in a range overlapping the claimed range, one of ordinary skill in the art would conclude that Ederer teaches additionally that preheating, at least with the described devices, can be done using near IR radiation, and depending on the material or other process parameters, the claimed wavelength range would have been obvious in view of Ederer.
Ederer teaches embodiments of the means of near IR radiation with a power of 1-2 kW ([0113], [0119], [0214]), however Ederer is silent as to the power density (power per unit area) of the means of near IR radiation, and therefore is silent as to the means of near IR radiation having a high power density above 200 kW/m2.
Wirth teaches a method for heating of a body with improved efficiency, where near infrared radiation in the wavelength range of 0.78-1.5 μm is used for heating ([0007], [0010]). Such processes are necessary in the hot-forming of thermoplastics, such as for producing molded parts with a surface structure ([0026]). Wirth teaches an embodiment of the invention where the power density of the electromagnetic radiation is preferably above 200 kW/m2 ([0017]). Wirth teaches the use of high power densities is characteristic for many methods of NIR technology, and in this way particularly short irradiation durations can be achieved ([0017]). According to Wirth, the method makes it possible in principle to produce the heating of a body particularly quickly and with low cost and energy expenditure ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus comprising IR radiators having an unspecified power density taught by Ederer with the IR radiators having a high power density above 200 kW/m2 as taught by Wirth in order to achieve the benefits of short irradiation times and efficiency in terms of cost and/or energy expenditure.

As to claim 2, Ederer teaches wherein for local heating above the sintering or melting temperature, near IR radiation with a radiation density maximum between 0.77 and 1.0 μm is used (sintering step is effected by an emitter with a wavelength of 0.5-1.5 μm, preferably 0.9-1.1 μm, more preferably, 1 μm [0070]; see also [0129]-[0130] and emitter with peak wavelength 0.98 μm). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity” (MPEP 2131.03 (II)). In this case, both the prior art and the instant claim teach a narrow range and the overlapping region is relatively large with respect to each individual range. Furthermore, the specific wavelengths disclosed by Ederer of 1 μm and 0.98 μm are entirely touching the claimed range. The prior art range discloses the claimed range with “sufficient specificity” and therefore anticipates the claimed range of 0.77-1.0 μm.

As to claim 3, Ederer teaches wherein a temperature difference of 20K or more to the sintering or melting temperature is realized when using near IR radiation for preheating the polymer ply of powder or filaments (temperature range [0099]). 

As to claim 5, Ederer is silent as to the power density of the near IR radiation being in a range between 500 kW/m2 and 2 MW/m2.
Wirth teaches the power density of the near IR radiation is preferably above 200 kW/m2, and preferably above 1 MW/m2 ([0017]). The claimed range overlaps the range disclosed by the prior art and thus a prima facie case of obviousness exists (MPEP 2144.05(I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means of near IR radiation taught by Ederer with the means of near IR radiation having a high power density between 500 kW/m2 and 2 MW/m2 for the efficiency benefits set forth above.

	As to claim 8, Ederer teaches wherein the selective local heating of predetermined points above a sintering or melting temperature is accomplished by pointwise application (selective application [0070], by print head [0097]) of an agent increasing an absorption coefficient (absorber [0070], more radiation is absorbed in areas printed with absorber [0110], [0142]) to the polymer ply of powder or filaments ([0070]), and subsequent irradiation with near IR radiation ([0070]).

As to claim 9, Ederer teaches the agent increasing the absorption coefficient is selected to be adapted to the near IR radiation ([0142]). 

As to claim 13, Ederer teaches wherein the preheating of the applied polymer ply of powder or filament on the one hand and the local heating above the sintering or melting temperature on the other hand are each carried out with near IR radiation (see claim 1) with individually set radiation density maximum (emitters with different spectra [0123], individual peak wavelengths [0129]-[0130]) and/or individually set power density (Ederer teaches using two emitters with individually set radiation wavelength spectra or one emitter with different wavelengths and/or energy input [0108]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer in view of Wirth as applied to claim 1 above, and further in view of Barnes, WO 2018/190784 A1 (of record) with evidentiary support from Troughton, Michael J. (2008). Handbook of Plastics Joining - A Practical Guide (2nd Edition) - 9.5 Equipment (of record).

As to claim 6, Ederer in view of Wirth teaches the limitations of claim 1 as set forth above. Ederer teaches radiation of at least one linear halogen radiator or a plurality of halogen radiators, is used as near IR radiation (infrared halogen emitters [0111], [0129]).
Ederer is silent as to the radiator temperatures, and therefore is silent as to the radiator temperature being more than 2700 K, up to 3100 K. 
Barnes teaches a fusing process for additive manufacturing wherein a layer of unfused build material is preheated, a fusing agent is dispensed on the build material, and the build material with the fusing agent is irradiated to the fusing temperature ([0010]). Electromagnetic radiation may be used to irradiate the build material ([0013]). The preheating device and the fusing lamp are selected to better match the spectral absorption of the untreated and treated build material, respectively, for increased energy transfer from the lamps to the build material ([0016]-[0017]). Barnes teaches a fusing lamp operating in the range of 2400 K to 3500 K to achieve the desired level of power absorption for effectively fusing the same build material treated with a black or high absorption low tint liquid fusing agent with no significant heating of the surrounding untreated build material ([0017]).
Troughton evidences that halogen radiators used as radiant heaters in the joining of polymers are used for higher temperatures, 1000-3000°C (around 1273 K to 3273 K), with maximum emission occurring at wavelengths of 0.9-1.0 μm (near IR) (p. 101, section 9.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the halogen radiator(s) taught by Ederer to specify that the radiator temperature is more than 2700 K, up to 3100 K, as taught by Barnes and supported by Troughton because the claimed temperature range provides the conditions for effectively fusing build material treated with a fusing agent, and because the claimed temperatures are known for halogen radiators used in the joining of polymeric materials.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ederer in view of Wirth as applied to claims 8-9 above, and further in view of Erickson et al., US 2019/0030788 A1 (of record).

As to claim 10, Ederer in view of Wirth teaches the limitations of claim 9 as set forth above. Ederer states absorbers known from high speed sintering processes may be used ([0086]), the selectively applied liquid may comprise the absorber as well as additional substances ([0089]), and multiple different absorbers may be applied ([0045]). Ederer is silent as to the agent increasing the absorption coefficient being colored. 
Erickson teaches a 3D printing method wherein a polymeric build material is preheated with infrared radiation ([0067]-[0068]), a fusing agent or mechanical tailoring agent including a near radiation absorbing agent is selectively applied to a polymeric build material ([0048], [0075]), and near infrared radiation ([0081]-[0082]) is used to form a layer of the 3D object ([0084]). Erickson teaches the radiation absorbing agent may be a near infrared colorant ([0075]) and may include near infrared absorbing dyes ([0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber taught by Ederer with the colored absorber taught by Erickson in order to provide the option of selectively imparting color to the three-dimensional product.

As to claim 11, Erickson further teaches wherein in the course of the construction of the three-dimensional product of polymer plies, various agents increasing the absorption coefficient with different colors are used.
In the case of using a separate fusing agent and a mechanical tailoring agent, Erickson teaches both of these may include colorants – the fusing agent including a radiation absorbing binding agent which is a near infrared colorant ([0073]-[0075]), and the mechanical tailoring agent including a colorant of suitable pigment or dye ([0047], [0051]). Erickson also teaches an embodiment wherein a colored ink is added to the print and a separate near infrared dye including a colorant is also used ([0152], Table 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbers taught by Ederer with the different colored absorbers and colorants taught by Erickson in order to provide the option of selectively imparting various colors to the three-dimensional product.

As to claim 12, Ederer states the selectively applied liquid may comprise the absorber as well as additional substances ([0089]), however Ederer is silent as to the agent increasing the absorption coefficient having a metallic filling, such that metallically conductive areas, or conductive tracks, are incorporated.
Erickson teaches the mechanical tailoring agent, which may include the near infrared radiation absorber ([0048], [0075]), may also include a mechanical reinforcer that can change a mechanical property of a layer ([0022]). The mechanical reinforcer may include a filler material such as metal nanomaterials or metal alloy nanomaterials ([0030]). One of ordinary skill in the art would understand the application of metallic particles to result in metallically conductive areas or, with selective application using inkjet printheads ([0016]), tracks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber taught by Ederer with the agent having a metallic filling taught by Erickson such that metallically conductive areas, or conductive tracks, are incorporated during the application of at least some polymer plies. Adding the metallic filling would increase the applicability of the process, by allowing for the formation of conductive materials or stronger products, and allow for the creation of composite parts.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
Applicant argues (p. 9) that Ederer paragraph [0070] does not suggest that “selective” (“selective solidification”) applies to specific areas that are partial sections of the total area of an applied polymer ply of powder or filaments. Applicant states that there is no teaching or suggestion that preheating and solidification are limited to specific partial sections of the total [area] of the polymer ply of powder or filaments. 
The arguments are not found persuasive. One of ordinary skill in the art would find the term “selective” in the prior art (“selectively applied,” “selective solidification”) to mean that specific sections (sections with selectively applied absorber, sections which are selectively solidified) of a total area (the layer) are heated above a sintering or melting temperature in the process of forming the desired 3D molded part(s). One of ordinary skill in the art would understand that limiting the solidification to specific sections (sections intended to form the 3D product) of a build material layer is how the 3D molded part is successively built within the powder bed. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preheating being limited to specific partial sections) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Amended claim 1 recites “ wherein the polymer ply of powder or filaments is preheated in the partial sections of the total area of the polymer ply of powder or filaments prior to the selective local heating of the predetermined points to a sintering or melting temperature…” The claim does not require that preheating is limited to specific locations, only that those locations (the partial sections) are preheated prior to the selective local heating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20180186074 A1, Hull teaches pre-heating and heating polymeric build material using a radiation source in the near IR range, such as a laser, and with a power density between 0-100 W/cm2 (0-1000 kW/m2). The reference teaches absorbing pigments and dyes may also be used.
US 20180214950 A1, Karlsen et al. teach heating/pre-heating build materials using lasers with wavelengths corresponding to the present claims.
US 20070183918 A1, Monsheimer et al. teach molding using lasers operating in the near IR region with application of selectively applied absorber.
US 20160236299 A1, Oberhofer teaches preheating and selective local heating/consolidation of powder build material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                



/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754